Plaintiff sues in two causes of action to recover damages for false imprisonment. Defendant appeals from an order denying its motion to strike from the complaint paragraphs 5, 6, 8, 13 and portions of paragraphs 7, 10 and 15, pursuant to rule 103 of the Rules of Civil Practice. These paragraphs allege in substance that defendant committed assault and battery on plaintiff and also alleged slander and deprivation of civil rights. Plaintiff had stipulated that these allegations are solely by way of aggravation of damages for false imprisonment. Order affirmed, with $10 costs and disbursements, with leave to the defendant to answer within ten days after the entry of the order hereon. (Berthold V. G. I. I. Gorp., 242 App. Div. 649; Smith v. Bower, 270 App. Div. 977; Beardsley v. Soper, 184 App. Div. 399.) Adel, Acting P, J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.